Citation Nr: 1232013	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic polyneuropathy of the left lower extremity before October 20, 2008, and in excess of 20 percent since that time.

2.  Entitlement to an evaluation in excess of 10 percent for diabetic polyneuropathy of the right lower extremity before October 20, 2008, and in excess of 20 percent since that time.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971 and from March 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran participated in a videoconference hearing before the undersigned in September 2009.  A transcript of that proceeding has been associated with the claims file.

This case has previously been before the Board, most recently in October 2011, when, pursuant to the terms of a July 2011 Joint Motion for Partial Remand, the Board remanded the Veteran's claims in order to provide the RO with the opportunity to consider in the first instance whether referral of the Veteran's claims for extra-schedular consideration was warranted.  The RO indicated that referral of the Veteran's claims on an extra-schedular basis was unnecessary in a July 2012 supplemental statement of the case.  While Board finds that its remand instructions have been substantially complied with, an additional remand is needed in order to further develop the medical evidence of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development of the medical record is warranted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA examination for compensation and pension purposes in October 2011.  At the time of that examination, the examiner observed that the Veteran had no evidence of persistent coldness, changes in color, ischemic limb pain at rest, gangrene, ulceration, edema, dermatitis, or cellulitis.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Motor function of the lower extremities was within normal limits; the examiner found paresthesia of the lower extremities to light palpation and touch.  There was no indication in the October 2011 examination report that the Veteran had any toes amputated.  In July 2012, however, the Veteran stated that he lost a toe on his left foot in June 2012 due to his "diabetes and neuropathy."  

The Veteran's July 2012 assertion that he lost a toe due to his diabetic polyneuropathy strongly suggests that he may have experienced a worsening of symptomatology since the time of his October 2011 examination.  In light of the suggestion that the symptomatology associated with his diabetic polyneuropathy may have worsened, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination of the Veteran's diabetic polyneuropathy is necessary to accurately evaluate the severity of his disability.

The Board also notes that the Supplemental Statement of the Case issued in July 2012 made no reference to the report of the October 2011 VA examination.  However, as this case is being remanded for further development and readjudication, the Board finds that such error is harmless as the AOJ will have another opportunity to consider the report of that examination when the claim is readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to provide him with an opportunity to identify all VA and non-VA medical providers who have treated him for his diabetic polyneuropathy, and specifically the clinician who provided treatment associated with the Veteran's June 2012 loss of a toe on his left foot.  Obtain copies of relevant treatment records that are not already in the physical claims file or in the Veteran's virtual VA e-folder.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any identified records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) give the Veteran an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected polyneuropathy of the left and right lower extremities, to specifically consider the Veteran's loss of a toe on his left foot and its relationship, if any, to the Veteran's service-connected polyneuropathy.  The claims folder and virtual claims file should be made available to the examiner, and the examiner should note that the claims file was reviewed.  Any indicated evaluations, studies, and tests deemed necessary should be accomplished.

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


